Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
With regard to claim 1, the closest found prior art does not teach separately or in combination the claimed subject matter of an estimation unit configured to estimate the fuel pressure on the discharge side based on an amount of fuel injection with the fuel injection valve from a time point where the fuel pressure detected with the pressure sensor changes from a higher status than a first pressure, which is set to be lower than the valve open pressure, to a lower status, assuming that the fuel is not discharged with the high-pressure pump; and a determination unit configured to determine that the relief valve is in the open status based on a dropping mode of the fuel pressure estimated with the estimation unit and a dropping mode of the fuel pressure detected with the pressure sensor.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
With regard to claims 7 and 9, the closest found prior art does not teach separately or in combination the claimed subject matter of receiving a detected fuel pressure from a pressure sensor provided to the supply path in a detection time period in which a detected fuel pressure linearly decreases from a first pressure, which is lower than the valve open pressure, to be a second pressure, which is lower than the first pressure; estimating, as an estimated fuel pressure, a fuel pressure in the fuel path based on an amount of fuel injection with the fuel injection valve, without based on an amount of the fuel discharged with the high-pressure pump, and regardless of a variation in the fuel pressure; estimating an estimation time period in which the estimated fuel pressure decreases from the first pressure to the second pressure; and determining that the relief valve is in the open status on determination that the detection time period is less than the estimation time period.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        3/27/2021